MEMORANDUM OPINION
No. 04-02-00665-CV
IN THE INTEREST OF K.Y.H. and K.R.H., Minor Children
From the 285th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CI-08908
Honorable Phylis J. Speedlin, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	May 21, 2003
DISMISSED
	The appellant has filed an agreed motion to dismiss this appeal.  We grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
							PER CURIAM